Name: Commission Regulation (EEC) No 1819/88 of 28 June 1988 amending Regulation (EEC) No 3150/87 increasing to 850 000 tonnes the quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 6. 88 Official Journal of the European Communities No L 162/23 COMMISSION REGULATION (EEC) No 1819/88 of 28 June 1988 amending Regulation (EEC) No 3150/87 increasing to 850 000 tonnes the quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 3150/87 is replaced by the following : 'Article 2 1 . This invitation to tender shall cover a maximum of 850 000 tonnes of durum wheat to be exported to all third countries. 2. The regions in which the 850 000 tonnes of durum wheat are stored are listed in Annex I hereto.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1097/88 (2), and in particular Article 7(5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the inter ­ vention agencies (3), as last amended by Regulation (EEC) No 241 8/87 f), Whereas Commission Regulation, (EEC) No 3150/87 (^ as last amended by Regulation (EEC) No 1718/88 (*), opened a standing invitation to tender for the export of 825 000 tonnes of durum wheat held by the Italian inter ­ vention agency ; whereas, in a communication of 17 June 1988, Italy informed the Commission of the intention of its intervention agency to increase by 25 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened should be increased to 850 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 3150/87 must therefore be amended ; Article 2 Annex I to Regulation (EEC) No 3150/87 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1988 . For the Commission Frans ANDRIESSEN Vice-President C) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 110, 29. 4. 1988 , p. 7. (3) OJ No L 202, 9 . 7. 1982, p. 23. 0 OJ No L 223, 11 . 8 . 1987, p. 5. UJ NO L 300, 23. 10. 1987, p. 1 ; ( «) OJ No L 152, 18 . 6. 1988, p. 49. No L 162/24 Official Journal of the European Communities 29 . 6. 88 ANNEX ANNEX I (tonnes) Place of storage Quantity Cuneo 10 976,337 Torino 2 851,107 Genova 12 792,700 Venezia 14 950,975 Pavia 15 415,673 Treviso 5 000,000 Verona 7 149,397 Padova 4 084,826 Ravenna 83 664,560 Bologna 33 463,602 Ferrara 116 309,752 Reggio Emilia 25 337,757 Rovigo 12 781,811 Ancona 11 609,536 La Spezia 43 580,565 Firenze 15 726,800 Livorno 20 000,000 Grosseto 19 251,310 Siena 1 1 325,486 Macerata 1 361,676 Perugia 555,940 Chieti 312,612 Pescara 1 675,396 Viterbo 24 544,229 Roma 22 479,190 Caserta 16 391,625 Napoli 46 309,343 Brindisi 9 202,864 Foggia 154 649,861 Bari 40 736,262 Matera 15 000,000 Caltanissetta 13 315,299 Palermo 15 602,729 Catania 14 790,780 Lucca 1 800,000 Messina 5 000,000'